DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination submitted on 6-15-2021. As directed, claims 1-2, 6-8, 22, and 28 have been amended, claims 16-21, 25, and 27 were previously cancelled, and no new claims have been added. Thus, claims 1-15, 22-24, 26, and 28 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-15-2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 28, and subsequently dependent claims 2-15, employing Neubauer, Krulevitch, Brodie, and Krevelen have been considered but are moot because the new ground of rejection applied in the foregoing action 
Applicant’s arguments concerning the 102 rejection of claims 22-24 and 26 over Tero have been fully considered, but are not persuasive. As shown, and as will be outlined in the following rejections, Tero’s Fig. 17 and accompanying disclosure anticipates the language of amended claim 22, and dependent claims 23-24 and 26. Tero suggests a nasal cannula manifold (1700) which includes an inlet (1714) for receiving oxygen or oxygen-enriched gas (see paragraph 68 and Fig. 17), a pair of outlets insertable into nasal openings (1760, 1762) to facilitate delivery of the therapeutic gas, and an insert (1720) for removably connecting with a body portion (1750) of the manifold such that the insert (1720) is at least partially positioned within the outlets (1760, 1762) as is shown in Figures 17 and 18, and described in paragraphs 66-69. Further, a pair of conduits (tubular openings within 1722, 1724) are in gas communication with the inlet (1714) (Fig. 17), body portion (1752) conducts the delivery of therapeutic gas to the patient (thus, sleeve 1750/body 1752 is in gas communication with the inlet), and the manifold further includes a coupling portion (see curved surface of 1750 at 1752 between outlets 1760 and 1762 in Fig. 17), and facilitates removable connection of the manifold to the body (1752) (see Figs. 17-18 and paragraphs 66-69). Thus, the rejections of claims 22-24 and 26 over Tero will be maintained herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 22-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tero (US 2015/0083123).
Regarding claim 22, Tero discloses a nasal cannula manifold (1700; Fig. 17), comprising: 
an inlet (1714) configurable to receive pure oxygen or oxygen-enriched therapeutic gas from a gas supply line (1712) (paragraph 68, lines 1-5; paragraph 68, lines 1-5; Fig. 17); 
and a pair of outlets (1760, 1762) insertable into nasal openings to deliver the pure oxygen or oxygen-enriched therapeutic gas (paragraph 69, lines 1-7; Fig. 17; Tero discloses that 1722 and 1724 are configured as nasal prongs, and that sleeve 1750 which includes outlets 1760 and 1762 are configured to overlay the nasal prongs, thus the outlets are also insertable into the nasal openings); and 
an insert (1720) for removably connecting with a body portion (1750) of the nasal cannula manifold (1700) such that the insert is positioned at least partially inside the pair of outlets (1760, 1762) to form an inner surface of the pair of outlets (1760, 1762) (paragraph 68, lines 1-4; paragraph 69, lines 1-7; Fig. 18); 
a pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) within the insert (1720) that are in gas communication with the inlet (1714) when the insert (1720) is removably connected to the body portion (1750) that is in gas communication with the inlet (1714) (paragraph 66, lines 1-10; paragraph 68, lines 1-4; Fig. 17: the outlets 1760 and 1762 of the body portion 1750 conduct the therapeutic gas to the patient from inlet 1714);
and a coupling portion (tubular body 1752, sleeve 1750) that couples the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) together  and 
Regarding claim 23, Tero disclose the nasal cannula manifold according to claim 22, as discussed above.
Tero further discloses the nasal cannula manifold (1700) wherein a first conduit (elongated, tubular opening of nasal prong 1722) of the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) is coupled with a first end (1760) of the coupling portion (1750, 1752) (paragraph 68, lines 1-10; paragraph 69, lines 1-10; Fig. 18); 
a second conduit (elongated, tubular opening of nasal prong 1724) of the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) is coupled with a second end (1762) of the coupling portion (1750) (paragraph 68, lines 1-10; paragraph 69, lines 1-10; Fig. 18); 
and the coupling portion (1750, 1752) is curved to locate the first conduit (elongated, tubular opening of nasal prong 1722) with respect to the second conduit (elongated, tubular opening of nasal prong 1724) (the sleeve 1750 of the nasal cannula manifold 1700 has a curved portion that lies between outlets 1760 and 1762 to replicate the curved surface between nasal prongs 1722 and 1724, see Figs. 17 and 18; sleeve 1750 also includes a curved portion at 1752 to receive the insert 1720; Fig. 17 and paragraph 68, lines 1-7).  
Regarding claim 24, Tero discloses the nasal cannula manifold according to claim 23, as discussed above.

Regarding claim 26, Tero discloses the nasal cannula manifold according to claim 24, as discussed above.
Tero further discloses the nasal cannula manifold (1700) wherein the pair of conduits (elongated, tubular openings within first and second nasal prongs 1722, 1724) are dimensioned to extend beyond the inner surface of the pair of outlets (1760, 1762) (paragraph 66, lines 1-10; the conduits within the nasal prongs 1722, 1724 are fluidly connected to the inlet 1714 such that the conduits extend into the nasal cannula assembly at portions 1710 and 1712 in Fig. 18, past the inner surface of the outlets 1760, 1762).  
Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 8,667,964), as evidenced by Thompson (US 2013/0338521).
Regarding claim 28, Ho discloses a medical gas delivery apparatus comprising:
a nasal cannula manifold (100; Figs. 9-12; Col. 9, lines 5-11), the nasal cannula manifold (100) comprising:
an inlet (126, 128; Fig. 9) configurable to receive pure oxygen or oxygen-enriched therapeutic gas from a gas supply line (Col. 2, lines 36-40; Col. 10, lines 3-13); 
and an outlet (118) insertable into a nasal opening to deliver the pure oxygen or oxygen-enriched therapeutic gas (Col. 9, lines 29-38; Col. 10, lines 44-52);
an insert (114, 116) for positioning inside the outlet (118) such that protrusions (111, 112) on an outer surface of the insert (114, 116) engage an inner surface of the outlet (118) (see 
wherein an inner surface of the insert (114 and 116) is in gas communication with the inlet (126, 128) (see Figs. 9-12, prongs 11 and 116 are in gas communication with 126 and 128; further, 114 and 116 form a surface inside of the cited outlet) and comprises a first polymeric material, and wherein an outer surface (outermost surface of 118) formed outside the outlet (118) (see Figs. 9-12, cover 118 includes an outer surface that contacts the patient) comprises a second polymeric material that differs from the first polymeric material, the outer surface (outermost portion of 118) being configured for contact with a patient (Col. 9, lines 35-37 discuss that the cover 118 contacts the patient; Col. 9, lines 58-67 discuss that the nasal prongs 114 and 116 should be made from a more rigid material that the outer cover 118, the example given for the construction of 114 and 116 is silicone).
Ho fails to explicitly disclose that the first polymeric material (silicone) of the inner surface is fire resistant in the presence of oxygen or oxygen-enriched gas.
However, Thompson teaches that silicone (the material Ho teaches in Col. 9, lines 58-67 that 114 and 116 are constructed of) is fire resistant (paragraph 105, lines 1-10 disclose that silicone has a high melt temperature indicating that it is fire resistant). Thompson further discusses that constructing the cannula from silicone imbues it will protection against nasal airway fires during surgery (paragraph 105, lines 1-10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4, 6-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (DE 20 2015 007512) in view of Niland (US 2010/0059053).
Regarding claim 1, Neubauer discloses a nasal cannula manifold (see first annotated Fig. 1 below) comprising: 
an inlet (breathing hose 2) configurable to receive pure oxygen or oxygen-enriched therapeutic gas (8) from a gas supply line (supply hose 4) (description: page 2, lines 73-74; Fig. 1); 
and an outlet (nasal hose 1) insertable into a nasal opening (nostril 7) to deliver the pure oxygen or oxygen-enriched therapeutic gas (8) (description: page 2, lines 73-74; Fig. 1), 
wherein an inner surface formed inside the outlet (1) is in gas communication with the inlet (2; see Fig. 1, hose 2 connects to outlet 1 for communication of therapeutic gas to the 

    PNG
    media_image1.png
    565
    427
    media_image1.png
    Greyscale

First annotated Figure 1 depicts the entire nasal cannula manifold disclosed by Neubauer.

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

The second annotated Figure 1 depicts the coating 3 (made of Teflon) applied to the flexible plastic (PVC) portion of the outlet.

    PNG
    media_image3.png
    439
    635
    media_image3.png
    Greyscale


While Neubauer indicates that an outer portion of the outlet (1) comprises a second polymeric material that differs from the first polymeric material (description: pages 1, lines 19-21 and 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a fire resistant layer/coating 3, the coating is made from Teflon, while it is known to construct the flexible plastic from PVC; relative to the inner surface of the outlet formed by the coating 3, the flexible plastic/PVC portion of the outlet 1 is positioned outwardly from the inner surface; see also third annotated Fig. 1), Neubauer fails to disclose that the outer portion is an outer surface formed outside of the outlet comprising an overmoulding or coating that is substantially inseparable from the outlet, the outer surface being configured for contact with a patient and comprising a second polymeric material that differs from the first polymeric material.  
However, Niland teaches a nasal cannula assembly wherein the outer surface formed outside of the outlet (nasal prongs 20) comprises a coating that is substantially inseparable from the outlet (20), the outer surface being configured for contact with a patient and comprising a second polymeric material that differs from the underlying polymeric material (paragraph 37, lines 1-6; paragraph 43, lines 1-6; Figs. 2A-B). Niland indicates that using an antimicrobial agent (per paragraph 43 formed in a coating layer of a polymer and the antimicrobial agent to be applied to the exterior of nasal prongs 20) reduces the growth of microorganisms on the cannula assembly (paragraph 39, lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula manifold disclosed by 
Regarding claim 4, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the first polymeric material (Teflon of coating 3) comprises a layer (coating 3) forming the inner surface of the outlet (1) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire inner surface is coated with the fire resistant layer to form the inner surface of the outlet 1).  

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding claim 6, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 1, as discussed above.


    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding claim 7, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 6, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the coating (3) is formed over a manifold core (flexible plastic of the outlet 1) (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1).  
Regarding claim 8, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 7, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the coating (3) and the manifold core (flexible plastic of outlet 1 onto which coating 3 is applied) are substantially inseparable (description: pages 1, lines 32-37; page 2, lines 70-72; Fig. 1; Neubauer discloses that a flexible plastic is coated with a non-flammable layer, e.g. layer/coating 3 in Fig. 1, annotated Fig. 1 shows that the entire inner surface is coated with the fire resistant layer to form the inner surface of the outlet 1; Fig. 1 displays the coating applied to the manifold to form a unitary manifold).  
Regarding claim 10, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the first polymeric material comprises polytetrafluoroethylene (PTFE) (description: page 1, lines 32-34; Neubauer discloses that the coating 3 is made from Teflon which is the trade name for PTFE).  
Regarding claim 13, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold further comprising a body portion (outlets 1 and breathing air hose 2) formed from plasticised polyvinyl chloride (PVC) (description: page 1, lines 19-21 and 36-37; Neubauer discloses that the body is made from flexible plastic, further Neubauer discloses that it is known to construct the body from PVC).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (DE 20 2015 007512) in view of Niland (US 2010/0059053), as applied to claim 1 above, in further view of Terry (US 2013/0056013) as evidenced by Krulevitch (US 2008/0312600) and AZO Materials.
Regarding claim 2, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses that the first polymeric material is made of PTFE, trade name Teflon (Teflon coating 3; description: page 1, lines 32-34), and Niland discloses an outer surface formed of a second polymeric material (paragraph 43).
While Niland discloses that the second polymeric material of the modified nasal cannula manifold differs from the Teflon coating disclosed by Neubauer, Niland does not explicitly disclose a specific polymer used in the coating of polymer and antimicrobial agent applied to the exterior of the outlet.
However, Terry teaches that it is known to create an antimicrobial surface made of silicone rubber (see paragraph 109, lines 1-8). 
Based on the teaching of modified Neubauer (i.e. that the antimicrobial coating of Niland can be made from a polymer impregnated with antimicrobial agent per paragraph 43), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compose the antimicrobial coating discussed by Niland of silicone rubber and antimicrobial agent, as taught by Terry, in order to provide a comfortable surface to interface the patient.
Thus, now modified Neubauer includes a Teflon coating (per Neaubauer’s disclosure) on an interior of the outlet, and an antimicrobial surface comprised of silicone rubber and antimicrobial agent (per Niland’s and Terry;s disclosures) on an exterior surface of the outlet.

Still further, Azo Materials discloses that the experimental Young’s modulus for silicone rubber is at most 0.05 GPa.
Thus, the first polymeric material disclosed by Neubauer (Teflon) has a higher Young’s modulus, and thus has a greater stiffness and rigidity, than the second polymeric material (silicone) disclosed by Terry.
Regarding claim 3, Neubauer in view of Niland and Terry, and as evidenced by Krulevitch and AZO Materials disclose the nasal cannula manifold according to claim 2, as discussed above.
Modified Neubauer further discloses the nasal cannula manifold wherein the pliable deformable polymeric material (silicone rubber antimicrobial coating of nasal prongs) comprises silicone rubber (see paragraph 43 of Niland which explains that an antimicrobial agent can be applied in a polymeric coating, and paragraph 109 of Terry which explains that antimicrobial surfaces can be comprised of silicone rubber).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (DE 20 2015 007512) in view of Niland (US 2010/0059053), as applied to claim 1 above, as evidenced by Krevelen (“Properties of Polymers”).
Regarding claim 11, Neubauer discloses the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses the nasal cannula manifold wherein the first polymeric material (Teflon; description: page 1, lines 32-34) comprises a limiting oxygen index of 95% (coating 3 is a Teflon coating; description: page 1, lines 32-34).  

Although Neubauer discloses a material with a limiting oxygen index of exactly 95%, as evidenced by Krevelen, and the claimed range recites a limiting oxygen index greater than 95%, a prima facie case of obviousness exists when the prior art discloses a range or amount that does not overlap the claimed range or amount, but is merely close because one of ordinary skill in the art would expect the same properties to arise (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a material for the first polymeric component with a limiting oxygen index of 95% or greater, such as Teflon, for its fire resistant properties.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (DE 20 2015 007512) in view of Niland (US 2010/0059053), as applied to claim 1 above, in further view of Terry (US 2013/0056013) and Doshi (US 2009/0194109).
Regarding claim 14, Neubauer in view of Niland disclose the nasal cannula manifold according to claim 1, as discussed above.
Neubauer further discloses that the body of the manifold is made of a first polymeric material is made of PTFE, trade name Teflon (Teflon coating 3; description: page 1, lines 32-34), and Niland discloses an outer surface formed of a second polymeric material (paragraph 43).
While Niland discloses that the body of the manifold is comprised of a second polymeric material of the modified nasal cannula manifold differs from the Teflon coating disclosed by Neubauer, Niland does not explicitly disclose a specific polymer used in the coating of polymer and antimicrobial agent applied to the exterior of the outlet.

Based on the teaching of modified Neubauer (i.e. that the antimicrobial coating of Niland can be made from a polymer impregnated with antimicrobial agent per paragraph 43), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compose the antimicrobial coating discussed by Niland of silicone rubber and antimicrobial agent, as taught by Terry, in order to provide a comfortable surface to interface the patient.
Thus, now modified Neubauer includes a Teflon coating (per Neaubauer’s disclosure) on an interior of the outlet, and an antimicrobial surface comprised of silicone rubber and antimicrobial agent (per Niland’s and Terry;s disclosures) on an exterior surface of the outlet.
Modified Neubauer fails to disclose that the coating is made of fluorinated ethylene propylene (FEP).  
However, Doshi teaches that PTFE (Teflon) and FEP are functional equivalents (see paragraph 96: Doshi teaches that a patient interface can be made formed using layers of PTFE or FEP).
Because Doshi is within the same field of endeavor as both Tero and Neubauer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fire resistant PTFE (Teflon) coating taught by Neubauer, could be replaced with a coating of FEP, as Doshi indicates that they represent functional equivalents.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer (DE 20 2015 007512) in view of Niland (US 2010/0059053), Terry (US 2013/0056013) and Doshi (US 2009/0194109), as applied to claim 14 above, in further view of Oshima (US 2015/0277303).
Regarding claim 15, Neuabeuer in view of Niland, Terry, and Doshi disclose the nasal cannula according to claim 14, as discussed above.
While modified Neubauer discloses a silicone substrate with a coating of FEP, Neubauer, Niland, and Doshi are silent as to the process of coating the silicone with FEP.
Oshima teaches a process of coating silicone with an FEP coating which is applied by baking a fluorinated ethylene propylene dispersion coating at a temperature below a melting temperature of the silicone substrate (see paragraphs 60-62 and 100-104 and 107: an FEP layer is baked onto a silicone substrate and form separate layers such that the silicone and FEP are not melted together).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silicone substrate coated by FEP, as disclosed by modified Neubauer, could be produced by the method as taught by Oshima.
Claims 1-2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 8,667,964) in view of Barraclough (US 2018/0078726), as evidenced by Thompson (US 2013/0338521).
Regarding claim 1, Ho discloses a nasal cannula manifold (100; Figs. 9-12; Col. 9, lines 5-11) comprising:
an inlet (126, 128; Fig. 9) configurable to receive pure oxygen or oxygen-enriched therapeutic gas from a gas supply line (Col. 2, lines 36-40; Col. 10, lines 3-13); 
and an outlet (118) insertable into a nasal opening to deliver the pure oxygen or oxygen-enriched therapeutic gas (Col. 9, lines 29-38; Col. 10, lines 44-52);

Ho fails to explicitly disclose that the first polymeric material (silicone) of the inner surface is fire resistant in the presence of oxygen or oxygen-enriched gas, and further fails to explicitly disclose that the outer surface is an overmoulding or coating that is substantially inseparable from the outlet.
However, Barraclough teaches that it is known to overmould a softer material onto a more rigid material of a nasal prong (paragraph 161, lines 1-7).
Therefore, given that Ho discloses that the material of inner surface 114 and 116 is made from a more rigid material than outer surface 118, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overmould the softer material (118) onto the more rigid material (114, 116) as taught by Barraclough to form an inseparable outlet for positioning within the nasal openings of a patient.
Further, Thompson teaches that silicone (the material Ho teaches in Col. 9, lines 58-67 that 114 and 116 are constructed of) is fire resistant (paragraph 105, lines 1-10 disclose that 
Regarding claim 2, Ho in view of Barraclough as evidenced by Thompson disclose the manifold of claim 1.
Modified Ho further discloses that the first polymeric material of the inner surface (114, 116) of the outlet (118) is stiffer and more rigid compared to the second polymeric material (Ho: Col. 9, lines 58-67 118 is made of a softer material than that of 114 and 116); and the second polymeric material of the outer surface (118) of the outlet (118) is a pliable deformable polymeric material (Ho: Col. 9, lines 58-67 118 is made of a softer material than that of 114 and 116).
Regarding claim 5, Ho in view of Barraclough as evidenced by Thompson disclose the manifold of claim 1.
Modified Ho further discloses that the first polymeric material (material of 114 and 116) comprises an insert (114, 116) forming the inner surface of the outlet (118) (see Ho Figs. 9-12, 114 and 116 are contained within cover 118; Col. 9, lines 58-67).
Regarding claim 9, Ho in view of Barraclough as evidenced by Thompson disclose the manifold of claim 1.
Modified Ho further discloses a body portion (111, 112 of Fig. 12) wherein an inner surface of the body portion (inner surface of 111, 112) extending into the outlet (118) comprises a curved surface (111, 112 shown in Fig. 12 has a rounded, i.e. curved surface, that is encapsulated by cover 118).
Regarding claim 12, Ho in view of Barraclough as evidenced by Thompson disclose the manifold of claim 5.
Modified Ho further discloses that the insert (114, 116) engages the outlet (114 and 116 engage 118 via rounded edge (protrusion) 111, 112; see Fig. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785